Citation Nr: 0640198	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for high cholesterol, 
or hypercholesterolemia.

2.  Entitlement to service connection for residuals of a 
lumbar laminectomy.

3.  Entitlement to a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from January 1964 
to February 1966 and February 1966 to February 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO).  
The veteran lives overseas.

The issues of entitlement to service connection for residuals 
of a lumbar laminectomy and entitlement to a compensable 
rating for hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim and fulfilled the duty to assist 
him in developing that evidence.

2.  The veteran has no disability associated with high 
cholesterol levels.


CONCLUSION OF LAW

The veteran has no disability due to hypercholesterolemia 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.1 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  Post-
service medical evidence, which has been translated into 
English, has been obtained.  In this regard, the Board has 
determined that hypercholesterolemia is not a disability, and 
finds that a remand would be pointless, as it would not 
result in an outcome favorable to the veteran.  See VAOGCPREC 
16-92 (July 24, 1992).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In summary, there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2006).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.

Analysis

The veteran asserts that he has high cholesterol, or 
hypercholesterolemia, as a result of his service.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities; they are, therefore, not disabling entities for 
which compensation is payable under VA's rating schedule).

Given the foregoing, hypercholesterolemia is not a 
"disability" for VA compensation benefits purposes.  The 
veteran has not alleged that he has heart disability or any 
other disability due to hypercholesterolemia.  The veteran is 
currently service connected for hypertension, and the issue 
of a compensable rating for hypertension has been remanded 
for additional development.  Accordingly, service connection 
must be denied.  If the veteran develops a disability that he 
believes is related to hypercholesterolemia, he is free to 
file a claim for service connection for such disability.

The Board has considered the appellant's written and oral 
testimony submitted in support of his claim.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for high cholesterol, o 
hypercholesterolemia, is denied.


REMAND

The veteran contends that he is entitled to service 
connection for low back disability, claimed as residuals of a 
lumbar laminectomy, because he was treated for low back pain 
during service.  In this regard, the Board notes that the 
veteran was placed on profile in April 1975 for a diagnosed 
muscle spasm of the lower back.  Service treatment records 
dated in April and September 1975 indicate that the veteran 
was treated for a painful low back.  The post-service medical 
evidence dated within the last several years indicates that 
the veteran has been diagnosed with a low back disorder.  The 
record does not contain any medical opinion regarding the 
etiology of the veteran's current low back disability.  
Therefore, the Board is of the opinion that a VA examination 
is warranted.

With respect to the veteran's claim for a compensable rating 
for service-connected hypertension, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

The Board notes that the veteran lives overseas.  It does not 
appear that he has been examined for purposes of evaluating 
his service-connected hypertension.  Under these 
circumstances, the Board finds that examination scheduled by 
VA is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005); Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination]. In 
light of the foregoing, the Board finds that the RO should 
schedule the veteran for a VA examination as described in 
detail below.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board also notes that the veteran has not been provided 
all notice with respect to the disability evaluation and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hypertension and a 
low back disorder, claimed as residuals 
of a lumbar laminectomy, since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman and notice that he 
should submit any pertinent evidence in 
his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to provide the 
outstanding evidence.

4.  The RO or the AMC should schedule the 
veteran for an examination to evaluate 
the current level of severity of service-
connected hypertension.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
necessary testing should be performed.  
The examiner should note whether the 
veteran is currently taking medication 
for hypertension, and opine as to whether 
continuous medication is required for 
control of his hypertension.

5.  The RO or the AMC should also arrange 
for the veteran to be scheduled for an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the currently 
present low back disability.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion, with supporting rationale, 
regarding the following:  

a.  Is there a 50 percent or better 
probability that a currently present 
low back disability was present 
during the veteran's active service 
and, if so, what is the appropriate 
diagnosis for the disorder?  The 
examiner should address the service 
medical records discussed above that 
indicate treatment for low back pain 
in April and September 1975.

b.  With respect to any currently 
present low back disability that was 
not present during active duty, is 
there a 50 percent or better 
probability that the disability is 
etiologically related to service?

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


